AMENDMENT TO EMPLOYMENT AGREEMENT




THIS AMENDMENT TO EMPLOYMENT AGREEMENT (“Amendment Agreement”) is executed
effective as of October 10, 2013, by and among Willard G. McAndrew III, an
individual (“Employee”), Torchlight Energy Resources, Inc., a Nevada corporation
(the “TERI”), and Torchlight Energy, Inc., a Nevada corporation (the “TEI”).
 The Employee, TERI and TEI are sometimes hereinafter collectively referred to
as the “Parties”.




Recitals




A.

Employee and TEI entered into an Employment Agreement on April 13, 2013, which
agreement became effective on September 9, 2013 (the “Contract”).




B.

Reference is here made to the Contract as if such Contract were written herein
verbatim.    




C.

The Parties now wish to amend the Contract to change certain terms of the
Contract.




Agreements




NOW, THEREFORE, in consideration of the foregoing, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree as follows:




1.

All capitalized terms used herein shall have the meanings assigned to them in
the Contract, unless expressly defined otherwise in this Amendment Agreement.




2.

Except as otherwise specifically provided herein, all terms and conditions of
the Contract shall apply to the interpretation and enforcement of this Amendment
Agreement as if explicitly set forth herein.




3.

Amendment to Parties of the Agreement:




The Contract is amended so that the Contract is an agreement solely between
Employee and TERI.  Accordingly, (i) all references within the Contract to TEI
or the “Company,” as such party is defined in the Contract, will refer to TERI,
(ii) TEI will no longer be a party to the Contract, and (iii) the Contract will
provide for the employment of Employee by TERI, instead of by TEI.




4.

Amendment to Subsection (a), “Base Fees” of Section 4, “Compensation”:




Subsection (a) of Section 4 of the Contract is amended and replaced in its
entirety to read as follows:




“(a)

Base Fees.  The Company shall pay Employee Base Fees (the “Base Fees”) equal to
$180,000 per year.  Payment shall be made monthly, on the last day of each
calendar month. The Employee will be entitled to increases in Base Fees subject
to the following provisions:




a.

Employee will be entitled to an increase of $5,000.00 per month when the Company
and its affiliates achieve 500 of Barrels of Oil or Gas Equivalent Per Day
(BOEPD) in net production to the Company and its affiliates;




b.

Employee will be entitled to an additional increase of $5,000.00 per month when
the Company and its affiliates achieve 750 of Barrels of Oil or Gas Equivalent
Per Day (BOEPD) in net production to the Company and its affiliates; and




c.

Employee will be entitled to an additional increase of $5,000.00 per month when
the Company and its affiliates achieve 1,000 of Barrels of Oil or Gas Equivalent
Per Day (BOEPD) in net production to the Company and its affiliates.”




5.

Amendment to Subsection (d), “Stock Options” of Section 4, “Compensation”:





Amendment to Employment Agreement - Page 1




--------------------------------------------------------------------------------




Subsection (d) of Section 4 of the Contract is amended and replaced in its
entirety to read as follows:




“(d)

Stock Options.  As additional compensation for the services to be rendered by
Employee pursuant to this Agreement, the Company shall grant to Employee stock
options to purchase a total of 1,500,000 shares of Common Stock of the Company
(the “Stock Options”) at a price equal to $2.09 per share.  The Stock Options
will vest to Employee during the Term of this Agreement based on the following
milestones:




(i)

When Company and its affiliates achieve 500 Barrels of Oil and Gas Equivalent
Per Day (BOEPD) in production net to the Company and its affiliates, 500,000 of
the Stock Options will vest.




(ii)

When Company and its affiliates achieve 750 Barrels of Oil and Gas Equivalent
Per Day (BOEPD) in production net to the Company and its affiliates, an
additional 500,000 Stock Options will vest.  




(iii)

When Company and its affiliates achieve 1,000 Barrels of Oil and Gas Equivalent
Per Day (BOEPD) in production net to the Company and its affiliates, the final
500,000 Stock Options will vest.




The Stock Options will be in addition to and not in lieu of any stock issued
pursuant to an ESOP, 401K, or other retirement plan as the Company may make
generally available to senior executives or other employees.  The Stock Options
are also in addition to the 1,000,000 warrants to purchase Common Stock of the
Company that the Company issued to Mr. McAndrew on or about April 15, 2013 as
consideration for consulting services he performed.”




6.

Amendment to Subsection (h), “COLA” of Section 4, “Compensation”:




The second paragraph of Subsection (h) of Section 4 of the Contract is deleted
in its entirety, which now deleted paragraph previously read as follows:




“Notwithstanding Ratification and commencement of employment, upon the Effective
Date, the initial 1,000,000 Warrants shall be issued by the Company and the
Company will make Other Benefits available to Employee as if Employee was
employed.”




7.

Amendment to Subsection (c) of Section 9, “Compensation and Termination”:




Subsection (c) of Section 9 of the Contract is amended and replaced in its
entirety to read as follows:




“(c)   If Employee’s employment is terminated by the Company (or its successor)
upon the occurrence of a Change of Control, the Company (or its successor, as
applicable) shall continue to pay to Employee the Base Fee, Discretionary Bonus
and benefits until the earlier to occur of (1) the end of the Term and (2) the
date that is one year following such termination. All Stock Options not vested
at the occurrence of a change in control shall vest in full at such occurrence.”




8.

Amendment to Subsection (e) of Section 9, “Compensation and Termination”:




Subsection (e) of Section 9 of the Contract is amended and replaced in its
entirety to read as follows:




“(e)   If this Agreement is terminated pursuant to Section 8(d), Company shall
continue to pay to Employee the Base Fee and Benefits until the earlier to occur
of (1) the end of the Term and (2) the date that is one year following such
termination. All Stock Options that have not vested as of the date of such
termination shall be fully vested on the termination date.”





Amendment to Employment Agreement - Page 2




--------------------------------------------------------------------------------




9.

This Amendment Agreement will be of no force and effect until receipt and
execution of this Amendment Agreement by all the undersigned parties hereto.
 This Amendment Agreement may be executed in counterparts, each of which shall
be deemed an original, but all of which shall be deemed one instrument, by
signature delivered by facsimile transmission or by e-mail delivery of a “.pdf”
format data file, each of which shall be deemed an original for all purposes.




10.

Except as expressly amended hereby, the Contract remains in full force and
effect.  Any references to the Contract shall refer to the Contract as amended
hereby.







IN WITNESS WHEREOF, the undersigned have executed this Amendment Agreement on
the date set forth above.







TORCHLIGHT ENERGY RESOURCES, INC.







/s/ Thomas Lapinski

By:  Thomas Lapinski, Chief Executive Officer







TORCHLIGHT ENERGY, INC.







/s/ Thomas Lapinski

By:  Thomas Lapinski, Chief Executive Officer










/s/ Willard G. McAndrew III

Willard G. McAndrew III








Amendment to Employment Agreement - Page 3


